718 S.E.2d 158 (2011)
STATE
v.
Tony Savaliis SUMMERS.
No. 328A11-1.
Supreme Court of North Carolina.
November 1, 2011.
Shelagh R. Kenney, Durham, for Summers, Tony Savalis.
Steven Cole, Assistant District Attorney, for State of N.C.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
J. Douglas Henderson, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 31st of October 2011 by Defendant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference, this the 1st of November 2011."